                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


KELLY NANKERVIS,

      Plaintiff,                                    Case No. 17-cv-11175
                                                    Hon. Matthew F. Leitman
v.

MATT GOEBEL, et al.,

     Defendants.
__________________________________________________________________/

         ORDER GRANTING DEFENDANTS MENDOZA, PARRA,
            COLÓN AND HOPKINS’S MOTION TO STRIKE
            PLAINTIFF’S PROPOSED EXPERT WITNESSES


      On September 28, 2018, Defendants Benito Mendoza, Alejandro Parra, Jesús

Colón, and Chadwick Hopkins filed a motion to strike Plaintiff’s proposed expert

witnesses. (See ECF #30.) In their motion, Defendants seek to preclude Plaintiff

from calling three expert witnesses for whom Plaintiff failed to provide written

expert reports. (Id. at Pg. ID 552-53.)

      On October 12, 2018, Plaintiff filed a response to Defendants’ motion. In it,

she stated that “she will not be calling” the three expert witnesses in question. (See

ECF #33 at Pg. ID 834.)




                                          1
 
      Because Plaintiff does not plan to call the expert witnesses who are the subject

of the Defendants’ motion, the Court GRANTS the motion to strike Plaintiff’s

proposed expert witnesses.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 15, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 15, 2018, by electronic means and/or
ordinary mail.


                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
 
